Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The instant application is a continuation of US Patent Application No. 16/002951, now U.S. Patent No. 10491683.
The Terminal Disclaimer filed on April 2, 2021 has been considered and approved. 
Claims 1-20 have been canceled.
Claims 21-40 are allowable over the prior art of record. For reasons of allowance, see pages 11-14 of Applicant’s remarks filed on November 12, 2020.


Response to Arguments
Applicant’s arguments, see page 1, filed on April 2, 2021 with respect to non-statutory double patenting rejection have been fully considered and are persuasive.  Due to the filing of a Terminal Disclaimer, the non-statutory double patenting rejection of claims 21-40 has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454